Name: 75/433/EEC: Commission Decision of 8 July 1975 on the reform of agricultural structures in Belgium pursuant to Council Directive No 72/159/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy;  Europe; NA
 Date Published: 1975-07-24

 Avis juridique important|31975D043375/433/EEC: Commission Decision of 8 July 1975 on the reform of agricultural structures in Belgium pursuant to Council Directive No 72/159/EEC (Only the French and Dutch texts are authentic) Official Journal L 192 , 24/07/1975 P. 0030 - 0030COMMISSION DECISION of 8 July 1975 on the reform of agricultural structures in Belgium pursuant to Council Directive No 72/159/EEC (Only the French and Dutch texts are authentic) (75/433/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) on the modernization of farms, and in particular Article 18 (3) thereof; Whereas on 14 May 1975 the Belgian Government, pursuant to Article 17 (4) of Directive No 72/159/EEC, notified a ministerial decree of 5 May 1975 on the modernization of farms specifying comparable income, rate of income growth and average rate of interest investments in Belgium for 1975; Whereas Article 18 (3) of Directive No 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned ministerial decree, the existing provisions for the implementation in Belgium of the Directive which form the subject of Commission Decision No 75/6/EEC (2) of 27 November 1974 on the reform of agricultural structures in Belgium pursuant to Directives No 72/159/EEC and No 72/160/EEC continue to satisfy the conditions for financial contribution by the Community to the common measures within the meaning of Article 15 of Directive No 72/159/EEC; Whereas the provisions of the ministerial decree specifying the comparable income, rate of income growth and average interest rates on Belgian investments for 1975 correspond to the objectives of Article 4 of Directive No 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive No 72/159/EEC notified by the Belgian Government on 16 July 1974 as now applicable in the light of the ministerial decree of 5 May 1975 on the modernization of farms notified on 14 May 1975, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive No 72/159/EEC. Article 2 This Decision is adressed to the Kingdom of Belgium. Done at Brussels, 8 July 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 2, 4.1.1975, p. 30.